Citation Nr: 1745742	
Decision Date: 10/13/17    Archive Date: 10/19/17

DOCKET NO.  07-19 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for right knee chondromalacia.

2. Entitlement to a rating in excess of 10 percent for left knee chondromalacia.

3. Entitlement to an initial rating in excess of 20 percent for degenerative arthritis of the thoracolumbar spine with limitation of motion.

4. Entitlement to an initial rating in excess of 10 percent for cervical spine condition.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

The Veteran and his friend


ATTORNEY FOR THE BOARD

K. Clark, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1973 to March 1984.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in June 2006 (right and left knees) and July 2010 (thoracolumbar and cervical spines) by a Department of Veterans Affairs (VA) Regional Office (RO).

In July 2014, the Veteran and his friend testified at a Board hearing before the undersigned Veterans Law Judge. A hearing transcript has been associated with the record. 

The Board remanded the appeal for additional development in November 2014 and, in a July 2016 decision, the Board, as relevant, denied the claims reflected on the title page. Thereafter, the Veteran appealed such decision to the United States Court of Appeals for Veterans Claims (Court). In June 2017, the Court granted the Veteran's and the Secretary of VA's (the parties) Joint Motion for Partial Remand (JMPR), which vacated and remanded the Board's July 2016 decision as to such issues for action consistent with the JMPR.    

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration. See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

In the JMPR, the parties determined that the Board failed to provide an adequate statement of reasons or bases that considered the Veteran's lay statements pertaining to functional loss caused during flare-ups regarding his bilateral knee and spine disabilities. In this regard, the Veteran was afforded VA examinations in January 2015 in connection with his increased rating claims for his knees, back, and neck. Pertinent to his knees, the Veteran reported that he had to sit or lie down when he had a flare-up of knee pain for the rest of the day in order to get his weight off of his knees. He also stated that his flare-ups of the knees were severe, occurred up to daily depending on activities, and lasted all day. The Veteran further reported that he could not run, jog, or play basketball, tennis, or cycle, and that standing for over 30 minutes would cause a flare-up of pain as well as squatting, kneeling, driving a car, and going up and down ladders or stairs. 

In relation to his back, the Veteran reported that he could get flare-ups of the thoracolumbar spine daily and had to sit down or lie down until the pain abated to baseline, and that such flare-ups lasted until the next day at least. He also stated that flare-ups of his thoracolumbar spine occurred daily that lasted one to two days, and were moderately severe.  With regard to his cervical spine, the Veteran reported that he could get a flare-up at any time lasting about a week for severe flare-ups. He also stated that he could barely turn his head during the flare-ups of pain and had limited range of motion of his neck at the baseline, which worsened with a flare-up of pain. 

However, such examinations were not conducted during a flare-up and the VA examiner found that the examination neither supported nor contradicted the Veteran's statements describing functional loss during flare-ups. Additionally, in regard to whether pain, weakness, fatigability, or incoordination significantly limited the Veteran's functional ability with flare-ups, the examiner noted that she was unable to say without mere speculation because the examinations were not performed during a flare-up.

Consequently, in the JMPR, the parties found that the Board should have fully considered, weighed, and assessed the competency, credibility, and probative value of the Veteran's lay statements as part of its analysis pertaining to functional loss caused by symptoms such as pain, swelling, weakness, fatigue, or incoordination as a result of flare-ups. 

Furthermore, since the Veteran's most recent VA examinations in January 2015, the Court found that, depending on the frequency and duration, an attempt should be made to schedule the Veteran for an examination during a flare-up. See Sharp v. Shulkin, 29 Vet. App. 26 (2017); see also Ardison v. Brown, 6 Vet. App. 405 (1994); Voerth v. West, 13 Vet. App. 117 (1999). Moreover, the examiner should also offer flare-up opinions based on estimates derived from information procured from relevant sources, including the lay statements of the Veteran, and the examiner's determination in that regard should, if feasible, be portrayed in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups. Sharp, supra; see also DeLuca v. Brown, 8 Vet. App. 202 (1995); Mitchell v. Shinseki, 25 Vet. App. 32 (2011). Additionally, a medical opinion that cannot be provided without resort to speculation is adequate when it is clear that it is predicated on a lack of knowledge among the medical community at large and not the insufficient knowledge of the specific examiner. Sharp, supra; see also Jones v. Shinseki, 23 Vet. App. 382 (2010).

Given the Veteran's reports of having bilateral knee, back, and neck flare-ups that could occur daily, the Veteran should be afforded another VA examination in relation to such claims during a flare-up, if possible. Furthermore, the January 2015 VA examiner did not provide an adequate opinion as to the functional loss related to flare-ups because she did not explain why it was not feasible for her to provide such opinion and only stated that she was unable to say without mere speculation as the examinations were not performed during a flare-up. Thus, on remand, if the examination is not being conducted during a flare-up, the examiner should elicit relevant information as to the Veteran's flare-ups or ask him to describe the additional functional loss, if any, he suffered during flare-ups and then estimate the Veteran's functional loss due to flares based on all the evidence of record, including the Veteran's lay information, or explain why he or she cannot not do so. 

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his service-connected bilateral knee disabilities. All indicated tests and studies should be undertaken. The record, including a complete copy of this remand, must be made available for review in connection with the examination.

If possible, such examination should be conducted during a flare-up.

(A) The examiner should identify the current nature and severity of all manifestations of the Veteran's right and left knee disabilities.  

(B) The examiner should record the range of motion of the right and left knees observed on clinical evaluation in terms of degrees. If there is evidence of pain on motion, the examiner should indicate the degree of range of motion at which such pain begins, and whether such pain on movement, as well as weakness, excess fatigability, or incoordination, results in any loss of range of motion. The examiner should record the results of range of motion testing for pain on both active and passive motion, on weight-bearing and nonweight-bearing. If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case he or she should clearly explain why that is so.
(C) It is also imperative that the examiner comment on the functional limitations caused by flare-ups and repetitive use.  In this regard, the examiner should indicate whether, and to what extent, the Veteran's range of motion is additionally limited during flare-ups or on repetitive use, expressed, if possible, in terms of degrees, or explain why such details cannot be feasibly provided.

(D) If the Veteran endorses experiencing flare-ups of his right and/or left knee, the examiner must obtain information regarding the frequency, duration, characteristics, severity, and/or functional loss related to such flare-ups.  

Then, if the examination is not being conducted during a flare-up, the examiner should provide an opinion based on estimates derived from the information above as to the additional loss of range of motion that may be present during a flare-up.  If the examiner cannot provide an opinion as to additional loss of motion during a flare-up without resorting to mere speculation, the examiner must make clear that s/he has considered all procurable data (i.e., the information regarding frequency, duration, characteristics, severity, and/or functional loss related to such flare-ups elicited from the Veteran), but any member of the medical community at large could not provide such an opinion without resorting to speculation.

(E) State whether there is lateral instability or recurrent subluxation of the right and/or left knee; and, if so, whether the instability is best characterized as slight, moderate, or severe.

(F) The examiner should additionally indicate whether there is any cartilage, semilunar, dislocated, with frequent episodes of locking, pain, and effusion into the knee joint. The presence or absence of any ankylosis, favorable or unfavorable, to include the degree of any such shown in flexion or extension, should be reported. Assistive devices being used should be noted in terms of the nature and frequency of such.

A rationale for all opinions offered should be provided.

2. The Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his service-connected lumbar and cervical spine disabilities. All indicated tests and studies should be undertaken. The record, including a complete copy of this remand, must be made available for review in connection with the examination.

If possible, such examination should be conducted during a flare-up.

(A) The examiner should identify the current nature and severity of all manifestations of the Veteran's lumbar and cervical spine disabilities.  

(B) The examiner should record the range of motion of the lumbar and cervical spine observed on clinical evaluation in terms of degrees. If there is evidence of pain on motion, the examiner should indicate the degree of range of motion at which such pain begins, and whether such pain on movement, as well as weakness, excess fatigability, or incoordination, results in any loss of range of motion. The examiner should record the results of range of motion testing for pain on both active and passive motion, on weight-bearing and nonweight-bearing. If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case he or she should clearly explain why that is so.

(C) It is also imperative that the examiner comment on the functional limitations caused by flare-ups and repetitive use.  In this regard, the examiner should indicate whether, and to what extent, the Veteran's range of motion is additionally limited during flare-ups or on repetitive use, expressed, if possible, in terms of degrees, or explain why such details cannot be feasibly provided.

(D) If the Veteran endorses experiencing flare-ups of his lumbar and/or cervical spine, the examiner must obtain information regarding the frequency, duration, characteristics, severity, and/or functional loss related to such flare-ups.  

Then, if the examination is not being conducted during a flare-up, the examiner should provide an opinion based on estimates derived from the information above as to the additional loss of range of motion that may be present during a flare-up.  If the examiner cannot provide an opinion as to additional loss of motion during a flare-up without resorting to mere speculation, the examiner must make clear that s/he has considered all procurable data (i.e., the information regarding frequency, duration, characteristics, severity, and/or functional loss related to such flare-ups elicited from the Veteran), but any member of the medical community at large could not provide such an opinion without resorting to speculation.

(E) The examiner is requested to indicate whether intervertebral disc syndrome (IVDS) is present.  If IVDS is present, the examiner should the total duration of any incapacitating episodes over the past 12 months. The examiner is advised that an 'incapacitating episode' is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

(F) The examiner is also requested to indicate whether the Veteran's lumbar and cervical spine disabilities results in any objective neurologic impairments other than his already service-connected radiculopathy of the bilateral upper and lower extremities and, if so, the nature and severity of such neurologic impairment.   

A rationale for all opinions offered should be provided.

3. After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence. If such claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case. An appropriate period of time should be allowed for response. 

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




